

SUBSCRIPTION AGREEMENT
 
This Subscription Agreement is made by and between TechnoConcepts, Inc., a
Colorado corporation headquartered at 6060 Sepulveda Blvd, Suite 202, Van Nuys,
CA 91411 (the “Company”) and the undersigned prospective investor (the
“Investor”) who is subscribing hereby (the “Subscription”) for securities in the
Company’s private placement (the “Offering”). The exclusive placement agent for
the Offering is Westminster Securities Corporation (the “Placement Agent”). The
Company is issuing investment units at the rate of $30,000 per unit, consisting
of (a) $30,000 of 8% secured convertible debentures (the “Debentures”), each
convertible into 20,000 shares (“Shares”) of the Company’s common stock, no par
value (“Common Stock”) at the rate of $1.50 per Share, (b) 10,000 detachable
warrants to purchase one share each of Common Stock at an exercise price of
$1.90 per share, expiring five years from their date of issuance and (c) 10,000
detachable warrants to purchase one share each of Common Stock at an exercise
price of $2.75. The warrants described in subparts (b) and (c) of the preceding
sentence shall be collectively referred to as the “Warrants”. Investors
purchasing 67 Units ($2,010,000) or more shall be issued additional warrants
(the “Additional Warrants”) at the rate of 40,000 Additional Warrants per Unit
purchased, which Additional Warrants shall be identical in form to the Warrants,
except that (a) 50% of such Additional Warrants shall have an exercise price of
$2.00 per share, shall not have a cashless exercise feature, and shall expire
eighteen (18) months from the Final Closing (defined below), (b) 25% of such
Additional Warrants shall have an exercise price of $2.50 per share, and (c) 25%
of such Additional Warrants shall have an exercise price of $3.50 per share. The
shares of Common Stock issuable upon exercise of the Warrants shall be referred
to as the “Warrant Shares”, and the shares of Common Stock issuable upon
exercise of the Additional Warrants shall be referred to as the “Additional
Warrant Shares”. The Debentures and the Warrants shall be collectively referred
to as the “Units”. The Shares, Warrant Shares and Additional Warrant Shares
shall be collectively referred to as the “Underlying Shares”.
 
The Company may issue up to $4,000,000 of Units (the “Maximum Offering”) in this
Offering, The Company may also sell up to an additional $2,000,000 in Units,
representing an over-allotment allowance in the event the Offering is
oversubscribed. The Investor understands that the Units and the Additional
Warrants are being issued pursuant to the exemption from registration
requirements of the Securities Act of 1933, as amended (the “Securities Act” or
the “Act”), in a private placement pursuant to an exemption from registration
under Regulation D promulgated under Section 4(2) and Rule 506 of the Act. As
such, the Units and the Underlying Shares are “restricted securities”.
 
The Units are being offered on a “best efforts, all or none” basis by the
Company through the Placement Agent with respect to the initial $2,000,000 of
Units (the “Minimum Offering”), during an offering period commencing on January
19, 2007 (the “Commencement Date”) and continuing until January 31, 2007. If the
Minimum Offering is not reached, the Offering will terminate and all funds will
be returned without interest or deduction. In the event the Minimum Offering is
reached, the Offering will continue until the earlier of (i) the close of
business (5:00 p.m. EDT) on February 28, 2007, (ii) termination by mutual
agreement of the Company and the Placement Agent, or (iii) completion of the
sale of the Maximum Offering, including any over-allotment sales (“Final
Closing”). Any subscription documents or funds received after the Final Closing
will be returned.
 
All proceeds received from subscribers for the Units offered hereby will be
deposited by the Placement Agent in a special non-interest bearing escrow
account (the “Escrow Account”) with Signature Bank and will be released to the
Company against delivery by the Company to the Placement Agent of certificates
representing the Debentures and the Warrants comprising the Units and, if
applicable, the Additional Warrants (each a “Closing” and each such date,
“Closing Date”, with the first such Closing being deemed the “Initial Closing”).
 
1. Subscription.
 
Subject to the terms and conditions hereinafter set forth in this Subscription
Agreement, the Investor hereby subscribes to purchase Units as set forth in the
Investor Signature Page attached hereto.
 
The Units shall be paid for by (i) the delivery of such amount in cash by wire
transfer or check payable to the order of “Signature Bank as Escrow Agent for
TechnoConcepts, Inc.”, which is being delivered contemporaneously herewith or
(ii) the exchange of the principal amount of existing Series A Secured
Subordinated Promissory Notes.
 
 
1

--------------------------------------------------------------------------------

 
 
Closings will be held, at the discretion of the Company and the Placement Agent,
at reasonable intervals during the Offering period, but in no event later than
the Final Closing, provided no Closing may be held until (i) the Minimum
Offering has been sold and cash proceeds in cleared funds on deposit in the
Escrow Account equal or exceed the Minimum Offering and (ii) no more than
$1,000,000 in principal amount of Indebtedness (hereinafter defined) (not
including interest, fees or liquidated damages thereon) ranks senior in priority
to the Debentures as of such Closing Date.
 
2. Conditions to Subscription.
 
The Subscription is made subject to the following conditions: (i) that the
Company shall have the right to accept or reject this Subscription, in whole or
in part, for any reason whatsoever; and (ii) that the Investor agrees to comply
with the terms of this Subscription Agreement.
 
Acceptance of this Subscription shall be deemed given by the countersigning of
this Subscription Agreement on behalf of the Company and inclusion of this
Subscription Agreement in a Closing.
 
3. Representations and Warranties of the Investor.
 
The Investor, in order to induce the Company to accept this Subscription, hereby
warrants and represents as follows:
 
(a) Organization; Authority. The Investor, if not an individual, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The Investor was
not formed for the purpose of purchasing Units pursuant to this Subscription
Agreement. The purchase by Investor of the Units hereunder has been duly
authorized by all necessary action on the part of Investor. This Subscription
Agreement has been duly executed by Investor, and when delivered by Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Investor, enforceable against it in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Investor agrees that the Investor’s
subscription shall be irrevocable by Investor, and that, except as required by
applicable law, Investor shall not be otherwise entitled to cancel, terminate or
revoke this Subscription Agreement or any of Investor’s obligations hereunder.
 
(b) Investor Representation. Investor understands that the Units and Underlying
Shares each are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law. The Investor hereby
agrees that the Company may insert the following or similar legend on the
certificates evidencing the Units and Underlying Shares, in compliance with
federal and state securities laws:
 
“These securities have not been registered with the Securities and Exchange
Commission or the Securities Commission of any state in reliance upon an
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”) or any applicable securities laws of any state. They may not
be sold, offered for sale, or hypothecated in the absence of a registration
statement in effect with respect to the securities under the Securities Act or
an opinion of counsel reasonably satisfactory to the Company that such
registration is not required pursuant to a valid exemption therefrom under the
Securities Act.”
 
(c) No Distribution. Investor is acquiring the Units as principal for its own
account, in the ordinary course of its business, and not with a view to or for
distributing or reselling such Units or any part thereof. Investor has no
present intention of distributing any of such Units or Underlying Shares and has
no agreement or understanding, directly or indirectly, with any other
individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind
(each, a “Person”) regarding the distribution of such Units or Underlying Shares
(this representation and warranty not limiting such Investor’s right to sell the
Debentures, Shares, Additional Warrants or Underlying Shares pursuant to a
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Investor Status. Investor is, and on each date on which it converts any
Debentures and exercises any Warrants or Additional Warrants it will be an
“Accredited Investor” as defined in Rule 501(a) under the Securities Act. In
general, an “Accredited Investor” is deemed to be an institution with assets in
excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or
annual income exceeding $200,000 or $300,000 jointly with their spouse. In
connection with a subscription hereunder, Investor will complete, execute and
return the Statement of Accredited Investor attached hereto as Exhibit A
certifying such status.
 
(e) Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Units, and has so evaluated the merits and
risks of such investment. The Investor has not authorized any Person to act as
his Purchaser Representative (as that term is defined in Regulation D of the
General Rules and Regulations under the Act) in connection with this
transaction. Investor understands that it must bear the economic risk of this
investment in the Units indefinitely, and is able to bear such risk and is able
to afford a complete loss of such investment.
 
(f) General Solicitation. Investor is not purchasing the Units as a result of
any advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement
 
(g) Access to Information. The Investor has reviewed the Company’s Confidential
Offering Memorandum dated January 19, 2007 (the “Offering Memorandum”) which
contains summary information regarding the Offering, risk factors relating to
the Offering, and the forms of Debenture, Warrants, Security Agreement and
Subsidiary Guaranty. The Investor has reviewed the SEC Reports (as defined in
Section 4(h) below) and neither the Company nor the Placement Agent has made any
other representations or warranties to the Investor with respect to the Company
except as contained herein, in the Offering Memorandum or in the SEC Reports.
The Investor has been afforded the opportunity to ask questions of, and receive
answers from, the officers and/or directors of the Company concerning the terms
and conditions of the Offering and to obtain any additional information, to the
extent that the Company possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information furnished; and has availed himself of such opportunity to the extent
he considers appropriate in order to permit him to evaluate the merits and risks
of an investment in the Securities. It is understood that all documents, records
and books pertaining to this investment have been made available for inspection
by the Investor during reasonable business hours at its principal place of
business. Notwithstanding the foregoing, it is understood that the Investor is
purchasing the Securities without being furnished any prospectus setting forth
all of the information that would be required to be furnished under the
Securities Act and this Offering has not been passed upon or the merits thereof
endorsed or approved by any state or federal authorities.
 
(h) Subscriptions by Placement Agent. The Investor hereby acknowledges that the
Placement Agent, its affiliates and/or its beneficial owners may subscribe for
Units.
 
(i) No Conflicts. The execution, delivery and performance by Investor of this
Subscription Agreement and the consummation by Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Investor, (ii) if an entity, conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Investor is a
party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Investor, except in the case of clauses (ii) and (iii) above, for such that are
not material and do not otherwise affect the ability of Investor to consummate
the transactions contemplated hereby.
 
(j) Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, Investor has not, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Securities (each,
a “Prohibited Transaction”). Prior to the earliest to occur of (i) the
abandonment of the Offering, (ii) the effective date of the Registration
Statement or (iii) one hundred and twenty (120) days from the Final Closing,
Investor shall not engage, directly or indirectly, in a Prohibited Transaction.
Investor acknowledges that the representations, warranties and covenants
contained in this Section 3(j) are being made for the benefit of the Investors
as well as the Company and that each of the other Investors shall have an
independent right to assert any claims against such Investor arising out of any
breach or violation of the provisions of this Section 3(j).
 
 
3

--------------------------------------------------------------------------------

 
 
(k) No Legal, Tax or Investment Advice. Investor understands that nothing in
this Subscription Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Units
constitutes legal, tax or investment advice. Investor has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the Units. Investor
understands that the Placement Agent has acted solely as the agent of the
Company in this placement of the Units and that the Placement Agent makes no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information Investor may have received in connection
therewith. Investor acknowledges that it has not relied on any information or
advice furnished by or on behalf of the Placement Agent.
 
(l) Confidentiality. Investor will hold in confidence all information concerning
this Subscription Agreement and the placement of the Units hereunder until the
earlier of such time as (a) the Company has made a public announcement
concerning the Subscription Agreement and the placement of the Units hereunder
and (b) this Subscription Agreement is terminated.


The Investor certifies that each of the foregoing representations and warranties
set forth in subsection (a) through (l) inclusive of this Section 3 are true as
of the date hereof, any applicable Closing Date and shall survive such dates.
 
4. Representations and Warranties of the Company.
 
The Company hereby makes the following representations and warranties to the
Investor. Exceptions to the below, if any, shall be set forth in a disclosure
schedule, attached hereto, each such disclosure schedule numbered in accordance
with the section and paragraph number below to which it relates.
 
(a) Subsidiaries. The Company has the following subsidiaries (collectively,
“Subsidiaries”): Asante Networks, Inc. (85% owned by the Company), Techno
Jinshilin Ltd. (100% owned by the Company), Techno Hong Kong Ltd. (100% owned by
the Company) and TechnoConcepts, Inc. (Nevada) (100% owned by the Company). All
capital stock owned by the Company directly or through one or more Subsidiaries
in each such Subsidiary is validly issued and is fully paid, non-assessable and
free of preemptive and similar rights.
 
(b) Organization and Qualification. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in material violation or default of
any of the provisions of its certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Subscription Agreement, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Subscription Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened
(“Proceeding”) has been instituted in any such jurisdiction revoking, limiting
or curtailing or seeking to revoke, limit or curtail such power and authority or
qualification except for any action, claim, suit, investigation or proceeding
which would not have a Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Subscription Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Subsidiaries, its board of directors or its stockholders in
connection therewith other than in connection with the Required Approvals (as
defined below). This Subscription Agreement, when executed and delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally (ii) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance of this Subscription
Agreement by the Company and the consummation by the Company of the Offering do
not and will not: (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals (as defined below), conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiaries’
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority as currently in effect to which the Company or any
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or any Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii),
would not result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals. Except as set forth in Schedule 4(g),
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Subscription Agreement, other
than: (i) the filing with the Securities and Exchange Commission (“Commission”)
of the Registration Statement, (ii) the filing with the Commission of a Form D
pursuant to Commission Regulation D, (iii) the filing of applicable UCC forms
and other documentation necessary to secure collateral for the Debentures, and
(iv) applicable Blue Sky filings (collectively, the “Required Approvals”)
 
(f) Issuance of the Securities. The Units, the Additional Warrants and the
Underlying Shares, are duly authorized and, when issued and paid for in
accordance with this Subscription Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens, and not subject to
any preemptive rights. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock required for issuance of the Underlying
Shares. The Debentures are secured pursuant to a Security Agreement, and a
Subsidiary Guarantee with respect to the Security Agreement.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company is as set forth in Schedule 4(g)
attached hereto. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the Offering.
Except as disclosed in Schedule 4(g), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into
or exchangeable for, or giving any Person or entity any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth in
Schedule 4(g), the issuance and sale of the Units will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
pursuant to this Offering) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Units and the Underlying
Shares. There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.
 
 
5

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (“Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Reports”) in
accordance with the time requirements of the Securities Act and the Exchange
Act. As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has advised Investor that a
correct and complete copy of each of the SEC Reports (together with all exhibits
and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where Investor may
view the SEC Reports. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in all material respects in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended.
 
(i) Material Changes. Since the date of the latest audited financial statements
included in the SEC Reports: (i) there has been no event, occurrence or
development that has had a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, except as disclosed in
the SEC Reports, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders except in the
ordinary course of business consistent with prior practice, or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock except consistent with prior practice or pursuant to existing Company
stock option or similar plans, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option or similar plans or as disclosed in the SEC Reports.
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Subscription Agreement or the Units
or (ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of a breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
 
6

--------------------------------------------------------------------------------

 
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary which could reasonably be expected to result in a Material
Adverse Effect.
 
(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as would not have a Material
Adverse Effect.
 
(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
business as currently conducted, except where the failure to possess such
permits would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in all real and personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of any
material liens, encumbrances or other restrictions. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by it
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in material compliance.
 
(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as currently conducted and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received any written notice that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others.
 
(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including directors and officers insurance. To the
best of Company’s knowledge, such insurance contracts and policies are accurate
and complete. The Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.
 
(q) Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(r) Internal Accounting Controls. Each of the Company and the Subsidiaries is in
material compliance with all provisions of the Sarbanes Oxley Act of 2002 which
are presently applicable to it. Each of the Company and the Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of September 30, 2006 (such date, the “Evaluation Date”). The
Company presented in its Annual Report on Form 10-KSB for the year ended
September 30, 2006 the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal controls (within the meaning of Item
308 of Regulation S-B under the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting, except as disclosed in the SEC Reports.
 
(s) Private Placement. Assuming the accuracy of the Investor representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of the Units and the Additional Warrants by the
Company to the Investors as contemplated hereby.
 
(t) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Subscription Agreement,
including without limitation as a result of the Company’s issuance of the Units
and the Investor’s ownership of the Units and Underlying Shares.
 
(u) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that the Investor will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. All written statements provided to the Investor
regarding the Company, its business and the transactions contemplated hereby,
furnished by or on behalf of the Company with respect to the representations and
warranties made herein are true and correct, in all material respects, with
respect to such representations and warranties and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
the Investor makes or has made no representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Subscription Agreement.
 
(v) No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in this Subscription Agreement, neither
the Company, nor any of its affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this Offering to be integrated with prior offerings by the Company for purposes
of Rule 502 of the Securities Act or any applicable shareholder approval
provisions.
 
 
8

--------------------------------------------------------------------------------

 
 
(w) Solvency. Based on the financial condition of the Company as of each Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Units hereunder, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).
 
(x) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(y) No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Units or Additional Warrants by
any form of general solicitation or general advertising. The Company has offered
the Units and the Additional Warrants for sale only to each Investor in the
Offering and certain other “accredited investors” within the meaning of Rule 501
under the Securities Act.
 
(z) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


(aa) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants, who the Company expects will express
their opinion with respect to the financial statements to be included in the
Company’s upcoming annual report, are a registered public accounting firm as
required by the Securities Act.
 
(bb) Indebtedness. Schedule 4(bb) sets forth all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness. As of the Closing
Date, no more than $1,000,000 in principal amount of Indebtedness (not including
interest, fees or liquidated damages thereon) or other claim against the Company
or any Subsidiary will be senior to the Debentures in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise, other
than indebtedness secured by purchase money security interests (which is senior
only as to underlying assets covered thereby) and capital lease obligations
(which is senior only as to the property covered thereby).
 
 
9

--------------------------------------------------------------------------------

 
 
(cc) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, that would, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
(dd) Maintenance Requirements. The Company’s Common Stock currently trades on
the Over-the-Counter Bulletin Board. The Company has no reason to believe that
it will not in the foreseeable future continue to maintain the ongoing SEC
reporting requirements for trading on the Over-the-Counter Bulletin Board.
 
The Company certifies that each of the foregoing representations and warranties
set forth in subsection (a) through (dd) inclusive of this Section 4 are true as
of the date hereof, any applicable Closing Date and shall survive such dates.
 
5. Registration Rights.
 
The Company grants registration rights to the Investor under the following terms
and conditions:
 
(a) The Company shall prepare and file, at its own expense, within thirty (30)
days of the Final Closing, a registration statement under the Securities Act
(the “Initial Registration Statement”, provided that such Initial Registration
Statement, may be an amendment to the Company’s registration statement that is
currently pending Commission review under File No. 333-124609) with the
Commission sufficient to permit the non-underwritten public offering and resale
of all of the Shares and Warrant Shares (as subject to adjustment) (the “Initial
Registrable Securities”) through the facilities of all appropriate securities
exchanges, if any, on which the Company’s Common Stock is being sold or on the
over-the-counter market if the Company’s Common Stock is traded thereon. The
Company will use its best efforts to cause such Initial Registration Statement
to become effective by the following dates, as applicable (i) ninety (90) days
from the Final Closing in the event the Commission reviews the Initial
Registration Statement, (ii) sixty (60) days from the Final Closing in the event
the Commission notifies the Company that it will not review the Initial
Registration Statement, or (iii) three (3) business days from Commission
clearance to request acceleration of effectiveness. The number of shares
designated in the Initial Registration Statement to be registered shall include
all of the Initial Registrable Securities and shall include appropriate language
regarding reliance upon Rule 416 to the extent permitted by the Commission. The
Company will notify the Investor of the date of effectiveness of the
Registration Statement within two (2) business days of such event. In the event
that the number of shares so registered shall prove to be insufficient to
register the resale of all of the Initial Registrable Securities, including if
the Commission advises the Company to limit the number of shares so registered
in order that the selling shareholders thereunder not be deemed underwriters in
a primary offering, then any Initial Registrable Securities not registered in
the Initial Registration Statement shall be included in the Additional
Registration Statement (hereinafter defined).
 
(b) The Company shall prepare and file, at its own expense, within one hundred
and twenty (120) days of effectiveness of the Initial Registration Statement, a
registration statement under the Securities Act (the “Additional Registration
Statement”) with the Commission sufficient to permit the non-underwritten public
offering and resale of all of the Additional Warrant Shares (as subject to
adjustment) and any Initial Registrable Securities not registered in accordance
with Section 5(a) (collectively, the “Additional Registrable Securities”)
through the facilities of all appropriate securities exchanges, if any, on which
the Company’s Common Stock is being sold or on the over-the-counter market if
the Company’s Common Stock is traded thereon. The Company will use its best
efforts to cause such Registration Statement to become effective by the
following dates, as applicable (i) ninety (90) days from filing of the
Additional Registration Statement in the event the Commission reviews the
Additional Registration Statement, (ii) sixty (60) days from filing of the
Additional Registration Statement in the event the Commission notifies the
Company that it will not review the Additional Registration Statement, or (iii)
three (3) business days from Commission clearance to request acceleration of
effectiveness. The number of shares designated in the Additional Registration
Statement to be registered shall include all of the Additional Registrable
Securities and shall include appropriate language regarding reliance upon Rule
416 to the extent permitted by the Commission. The Company will notify the
Investor of the date of effectiveness of the Additional Registration Statement
within two (2) business days of such event. In the event that the number of
shares so registered shall prove to be insufficient to register the resale of
all of the Additional Registrable Securities, then the Company shall be
obligated to file, within thirty (30) days of notice from any Investor, a
further Registration Statement registering such remaining shares and shall use
its reasonable best efforts to prosecute such additional Registration Statement
to effectiveness within ninety (90) days of the date of such notice.
 
 
10

--------------------------------------------------------------------------------

 
 
(c) The term “Registration Statement” shall refer collectively to the Initial
Registration Statement, the Additional Registration Statement, and any other
registration statement required to be filed pursuant to this Section 5 to
register Registrable Securities. The term “Registrable Securities” shall refer
collectively to the Initial Registrable Securities and the Additional
Registrable Securities. The Company will maintain the Registration Statement or
post-effective amendment filed under the terms of this Subscription Agreement
effective under the Securities Act until the earlier of (i) the date that all of
the Registrable Securities have been sold pursuant to such Registration
Statement, (ii) all Registrable Securities have been otherwise transferred to
Persons who may trade such shares without restriction under the Securities Act,
and the Company has delivered a new certificate or other evidence of ownership
for such securities not bearing a restrictive legend, or (iii) all Registrable
Securities may be sold at any time, without volume or manner of sale limitations
pursuant to Rule 144(k) or any similar provision then in effect under the
Securities Act in the opinion of counsel to the Company, which counsel shall be
reasonably acceptable to the Investor (the “Effectiveness Period”).
 
(d) If, at any time during which a Registration Statement required by Section
5(a) and 5(b) above is not effective, the Company shall determine to proceed
with the preparation and filing of a registration statement pursuant to the
Securities Act in connection with the proposed offer and sale of any of its
securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8, or other limited purpose form), the Company will
give written notice of its determination to the Investor. Upon receipt of a
written request from the Investor, within thirty (30) days after receipt of any
such notice from the Company, the Company will cause all such Registrable
Securities requested by the Investor to be included in such registration
statement, all to the extent required to permit the sale or other disposition by
the Investor, of such shares. The obligation of the Company under this Section
5(d) shall be unlimited as to the number of registration statements to which it
applies, unless the Effectiveness Period has ended, provided that there shall be
no duplication and any Registrable Shares which are already included in a
Registration Statement (other than a Registration Statement which has been
withdrawn) may not be included in any other Registration Statement.
Notwithstanding the foregoing, the Company shall have the right to postpone or
withdraw any registration effected pursuant to this Section 5(d). In addition,
if any registration effected pursuant to this Section 5(d) is a registered
public offering involving an underwriting, the Company shall so advise the
Investor as part of the written notice given pursuant to this Section 5(d). In
such event, the right of any Investor to include Registrable Securities in such
registration pursuant to this Section 5(d) shall be conditioned upon such
Investor’s execution of an underwriting agreement upon customary terms with the
underwriter or underwriters selected by the Company. Furthermore, if the lead
underwriter advises the Company that marketing factors require a limitation (or
elimination) of shares held by selling stockholders to be underwritten, the
number of Registrable Securities that may be included in such Registration
Statement and underwriting, if any, shall be allocated among all Investors and
other holders of registration rights requesting registration in proportion, as
nearly as practicable, to the respective number of shares of held by them and
for which they have registration rights on the date the Company gives the notice
specified in this Section 5(d).
 
(e) All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement, in making filings with NASD or NASDR (including, without limitation,
pursuant to NASD Rule 2710), and in complying with applicable federal securities
and Blue Sky laws (including, without limitation, all attorneys’ fees of the
Company) shall be borne by the Company. The Investor shall bear the cost of
underwriting and/or brokerage discounts, fees and commissions, if any,
applicable to the Registrable Securities being registered and the fees and
expenses of their counsel. The Company shall use its reasonable best efforts to
qualify any of the Registrable Securities for sale in such states as the
Investor reasonably designates and shall furnish indemnification. However, the
Company shall not be required to qualify in any state which will require an
escrow or other restriction relating to the Company and/or the sellers, or which
will require the Company to qualify to do business in such state or require the
Company to file therein any general consent to service of process. The Company
at its expense will supply the Investor with one unbound copy of the applicable
Registration Statement and any prospectus included therein and other related
documents.
 
(f) Certificates evidencing the Registrable Securities shall not contain any
legend: (i) following any sale of such Registrable Securities pursuant to Rule
144, or (ii) if such Registrable Securities are eligible for legend removal
under Rule 144(k), or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a “blanket” legal opinion to the Company’s transfer agent
providing that while a Registration Statement covering the resale of any
Registrable Securities is effective under the Securities Act, the transfer agent
should remove the restrictive legend on any Underlying Shares immediately upon
submission of such shares to the transfer agent together with a representation
from Investor or Investor’s broker that prospectus delivery requirements under
the Securities Act and rules and regulations of the Commission have been met.
The Company shall also cause its counsel to issue any additional legal opinion
to the Company’s transfer agent upon request of the Investor if required by the
Company’s transfer agent to effect the removal of the legend hereunder. If all
or any portion of a Debenture, Warrant or Additional Warrant is converted or
exercised at a time when there is an effective registration statement to cover
the resale of the Underlying Shares, or if such Underlying Shares may be sold
under Rule 144(k) or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations thereof)
then such Underlying Shares shall be issued free of all legends. The Company
agrees that following the effectiveness of the Registration Statement or at such
time as such legend is no longer required under this Section 5(f), it will, no
later than three business days following the delivery by Investor to the
Company’s transfer agent of a certificate representing Registrable Securities
accompanied by appropriate stock power or other required documentation, as
applicable, issued with a restrictive legend (such third Business Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Investor a
certificate representing such shares that is free from all restrictive and other
legends, in each case without charge to the Investor other than customary
transfer fees which may be charged by the transfer agent or broker-dealer. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 5(f). Without limiting the Investor’s other legal
remedies, the Company shall immediately upon demand reimburse the Investor for
the cost and losses occasioned by any buy-in resulting from the Company’s
failure to timely deliver unlegended share certificates, provided Investor
provides to the Company evidence of the amount of such loss.
 
 
11

--------------------------------------------------------------------------------

 
 
(g) In the event that (i) a Registration Statement is not filed or declared
effective by the Commission within the required time frames as set forth in
Sections 5(a) and 5(b) above, each as applicable, or (ii) such Registration
Statement is not maintained as effective by the Company for the Effectiveness
Period or as allowed by 5(k)(2) below (each a “Registration Default”) then the
Company will pay Investor (pro rated on a daily basis), as partial compensation
for such failure and not as a penalty, one percent (1.0%) of the purchase price
of the Registrable Securities purchased from the Company and held by the
Investor for each month (or portion thereof) in which such failure occurs
(regardless of whether one or more such Registration Defaults are then in
existence, but without duplication of such partial compensatory payments) until
such Registration Statement has been declared effective. Such compensatory
payments shall be made to the Investors in cash, no later than the fifth
business day following the month in which such Registration Default(s) occurred,
provided, however, that the payment of such amounts shall not relieve the
Company from its obligations to register the Registrable Securities pursuant to
this Section 5. Notwithstanding anything to the contrary contained herein, in no
event shall any liquidated damages be payable with respect to the Warrants,
Additional Warrants, Warrant Shares or Additional Warrant Shares.
 
(h) If the Company does not remit the payment to the Investor as set forth in
Section 5(g) above, the Company will pay the Investor interest at the rate of
12% per annum, or the highest rate permitted by law, if less, until such sums
have been paid in full, and reasonable costs of collection, including attorneys’
fees, in addition to the liquidated damages. The registration of the Registrable
Securities pursuant to this provision or payment of such compensatory amounts
shall not affect or limit the Investor’s other rights or remedies as set forth
in this Subscription Agreement or at law.
 
(i) In the event a Registration Statement is not effective at any time after one
year following the issuance date of the Warrants (other than an Allowed Delay,
as defined in Section 5(k)(2) below), compensatory payments pursuant to Section
5(g) above shall cease, the Warrants and certain of the Additional Warrants
shall become exercisable pursuant to a cashless exercise feature, and the
Company shall cause its counsel to issue such legal opinions as may be
reasonably requested by the Investor in connection with any sales of Underlying
Shares in accordance with Rule 144 under the Securities Act in accordance with
the procedures of Section 5(f) above.
 
(j) At all times after one (1) year following the Final Closing, the Company
will prepare and furnish to Investor and make publicly available in accordance
with Rule 144(c) such information as is required for Investor to sell the
Registrable Securities under Rule 144. The Company further covenants that it
will take such further action as any holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
 
12

--------------------------------------------------------------------------------

 
 
(k) In the case of each registration effected by the Company pursuant to any
section herein, the Company will keep each Investor advised in writing as to the
initiation of each registration and as to the completion thereof. At its
expense, the Company will:
 
(1) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to a disposition of all securities covered by such
registration statement;
 
(2) Notify the Investor at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and at the request of the shareholders, prepare and furnish to
them a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the Investor,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing; provided that, for not more than ten (10) consecutive business
days (or a total of not more than thirty (30) calendar days in any twelve (12)
month period), the Company may delay the disclosure of material non-public
information concerning the Company the public disclosure of which at the time is
not, in the good faith opinion of the Company in the best interests of the
Company and which may, based on the advice of outside counsel, be delayed under
applicable law or regulation (an “Allowed Delay”); provided, further, that the
Company shall promptly (a) notify each Investor in writing of the existence of
(but in no event, without the prior written consent of such Investor, shall the
Company disclose to such Investor any of the facts or circumstances regarding)
material non-public information giving rise to an Allowed Delay and (b) advise
each Investor in writing to cease all sales under such registration statement
until the termination of the Allowed Delay;
 
(3) Use its commercially reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a registration statement,
and, if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify Investor (and, in the event of an
underwritten offering, the managing underwriter) of the issuance of such order
and the resolution thereof;
 
(4) If NASD Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale of Registrable Securities by an Investor, make an Issuer Filing
with the NASD Corporate Financing Department pursuant to NASD Rule 2710 and
respond within five business days to any comments received from NASD in
connection therewith.
 
(5) Otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the Commission.
 
(l) To the extent Investor includes any Underlying Shares in a registration
statement pursuant to the terms hereof, the Company will indemnify and hold
harmless Investor, its directors and officers, and each Person, if any, who
controls Investor within the meaning of the Securities Act, from and against,
and will reimburse Investor, its directors and officers and each controlling
Person with respect to, any and all loss, damage, liability, cost and expense to
which Investor or such controlling Person may become subject under the
Securities Act or otherwise, insofar as such losses, damages, liabilities, costs
or expenses are caused by any untrue statement or alleged untrue statement of
any material fact contained in such registration statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, damage, liability, cost or expense arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by Investor or any such
controlling Person in writing specifically for use in the preparation thereof.
 
(m) To the extent Investor includes any Underlying Shares in a registration
statement pursuant to the terms hereof, Investor will indemnify and hold
harmless the Company, its directors and officers and any controlling Person from
and against, and will reimburse the Company, its directors and officers and any
controlling Person with respect to, any and all loss, damage, liability, cost or
expense to which the Company, its directors and officers or such controlling
Person may become subject under the Securities Act or otherwise, insofar as such
losses, damages, liabilities, costs or expenses are caused by any untrue
statement or alleged untrue statement of any material fact contained in such
registration statement, any prospectus contained therein or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in reliance upon and in conformity with written
information furnished by or on behalf of the Investor specifically for use in
the preparation thereof and provided further, that the maximum amount that may
be recovered from Investor shall be limited to the amount of proceeds received
by Investor from the sale of such shares of Common Stock
 
 
13

--------------------------------------------------------------------------------

 
 
 (n) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable hereunder to
the extent permitted by law, provided that (i) no contribution shall be made
under circumstances where the indemnifying party would not have been liable for
indemnification pursuant to the provisions hereof, (ii) no seller of securities
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any seller of
securities who was not guilty of such fraudulent misrepresentation, and (iii)
the amount of the contribution together with any other payments made in respect
of such loss, damage, liability or expense, by any seller of securities shall be
limited to the net amount of proceeds received by such seller from the sale of
such securities.
 
(o) It shall be a condition precedent to the Company’s obligations to take any
action pursuant to Section 5(a) that the Investor will execute and return the
Selling Securityholder Notice and Questionnaire attached hereto as Exhibit B.
The Investor shall also cooperate with the Company in connection with this
Subscription Agreement, including timely supplying all information and executing
and returning any other documents requested by the Company which are required to
enable the Company to perform its obligations to register the Underlying Shares.
 
6. Other Agreements of the Company and the Investor.
 
(a) Right to Pledge. The Company acknowledges and agrees that Investor may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Units or
Underlying Shares to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement. Such a pledge would not be subject to approval
of the Company and no legal opinion of legal counsel of the pledgee, secured
party or pledgor shall be required in connection therewith. Further, no notice
shall be required of such pledge. However, if required under the terms of such
arrangement to transfer pledged or secured Units or Underlying Shares to the
pledgees or secured parties, such a transfer would be subject to approval of the
Company and a legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. At Investor’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of such securities may reasonably request in connection with a
pledge or transfer of the Debentures, Shares, Warrants, Additional Warrants,
Warrant Shares or Additional Warrant Shares.
 
(b) Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Underlying Shares may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial. The Company further acknowledges that
its obligations under this Subscription Agreement, including without limitation
its obligation to issue the Underlying Shares, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Investor and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
(c) Furnishing of Information. Until the earlier of (i) five (5) years from the
Final Closing after such date or (ii) the date that all Debentures and Warrants
issued in the Offering have been converted, exercised, redeemed or expired, and
all Registrable Securities have been sold, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.
 
 
14

--------------------------------------------------------------------------------

 
 
 (d) Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Units or Additional Warrants in a manner that would require the registration
under the Securities Act of the Offering or, if then listed or quoted on a
trading market, that would be integrated with the Offering for purposes of the
rules and regulations of any trading market.
 
(e) Exercise Procedures. The form of Notice of Conversion included in the
Debenture and form of Notice of Exercise included in the Warrant and the
Additional Warrants each set forth the totality of the procedures required of
the Investor in order to convert its Debenture and exercise its Warrant or
Additional Warrants, respectively. No additional legal opinion or other
information or instructions shall be required of the Investor to convert its
Debenture or exercise its Warrant or Additional Warrants. The Company shall
honor conversions of the Debentures and exercises of the Warrants and Additional
Warrants and shall deliver the underlying Shares, Warrant Shares or Additional
Warrant Shares, respectively, in accordance with the terms, conditions and time
periods set forth in this Subscription Agreement and the forms of Debenture and
of Warrant.
 
(f) Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving the Debentures, Warrants, Additional Warrants or Underlying
Shares or under any other agreement between the Company and the Investor. The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act.
 
(g) Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide the Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
(h) Use of Proceeds. The Company shall use the net proceeds from the sale of the
Units hereunder for technology development and for working capital purposes. The
Company will not use the proceeds from the sale of the Units hereunder for the
satisfaction of the Company’s debt other than (i) up to $475,000 in repayment of
existing debt of the Company as further described in Schedule 4(bb) hereto and
(ii) payment of trade payables in the ordinary course of the Company’s business
and prior practices). The Company will not use any proceeds from the sale of the
Units to redeem any Common Stock or securities convertible or exercisable into
Common Stock, or to settle any outstanding litigation.
 
(i) Reimbursement. If Investor becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Investor to or with any current stockholder), solely as a result of such
Investor’s acquisition of the Debentures, Warrants, Additional Warrants or
Underlying Shares, and the Investor is successful in the Proceeding, the Company
will reimburse such Investor for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Investor who is
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Investor and any such Affiliate, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Investor and any such Affiliate and any such Person.
 
(j) Indemnification of Investor. Subject to the provisions of this Section 6(j),
the Company will indemnify and hold the Investor and its directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any material breach of any of the representations, warranties,
covenants or agreements made by the Company in this Subscription Agreement
or (b) any action instituted against Investor, or its respective Affiliates, by
any stockholder of the Company who is not an Affiliate of Investor, with respect
to any of the transactions contemplated by this Subscription Agreement (unless
such action is based upon a breach of Investor’s representation, warranties or
covenants under this Subscription Agreement or any agreements or understandings
Investor may have with any such stockholder or any violations by the Investor of
state or federal securities laws or any conduct by such Investor which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Investor Party in respect of which indemnity
may be sought pursuant to this Agreement, such Investor Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing. Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Investor Party. The Company
will not be liable to any Investor Party under this Agreement (i) for any
settlement by a Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by Investor in this Subscription
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(k) Transfer and Tradability of the Underlying Shares. The Company shall provide
a transfer agent and registrar for all shares of its Common Stock, including the
Shares, Warrant Shares and Additional Warrant Shares at least until such time as
all the Underlying Shares have been sold. The Company shall cause all shares of
Common Stock which are registered in accordance with the provisions of Section 5
above to be listed or included for quotation on each exchange or marketplace on
which the Company’s shares of Common Stock are then listed or included for
quotation at least until the earlier of (i) five (5) years from the Final
Closing and (ii) such time as all the Shares, Warrant Shares and Additional
Warrant Shares have been sold by all of the Investors in the Offering and there
are no Debentures, Warrants or Additional Warrants outstanding and unconverted
or unexercised.
 
(l) Future Priced Securities. From the date hereof until the date that less than
20% of the Warrants remain outstanding and unexercised, the Company shall be
prohibited from effecting or entering into an agreement to effect any financing
involving a “Variable Rate Transaction” unless the Company obtains express
written consent and authorization from the holders of at least seventy-five
percent (75%) of the then-outstanding and unexercised Warrants. The term
“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells (i) any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock.
 
(m) Right of First Refusal. For a period of eighteen (18) months following the
Final Closing, the Company agrees to promptly notify each Investor in writing (a
“Rights Notice”) of the terms and conditions of any proposed private placement
offering of Common Stock or securities convertible or exercisable into shares of
Common Stock (“Subsequent Financing”), not including offerings pursuant to (i)
equity incentive plans established for the benefit of the Company’s employees,
consultants, officers or directors, (ii) strategic partnerships or other
investments where a strategic investor(s) is(are) the sole investor(s), (iii) up
to $2,010,000 in financing by Triumph Small Cap Fund, Inc. plus warrants issued
in connection therewith, (iv) mergers or acquisitions, or (v) public offerings;
provided, however, prior to delivering to each Investor a Rights Notice, the
Company shall first deliver to each Investor a written notice of its intention
to effect a Subsequent Financing (“Pre-Notice”) within three (3) trading days of
receiving an applicable offer, which Pre-Notice shall ask such Investor if it
wants to review the details of such financing. Upon the request of an Investor,
and only upon a request by such Investor within three (3) trading days of
receipt of a Pre-Notice, the Company shall promptly, but no later than two (2)
trading days after such request, deliver a Rights Notice to such Investor. The
Rights Notice shall grant Investors the right to purchase their pro rata
portion, based on their respective initial purchase amounts hereunder, of all or
part of the securities being offered in such Subsequent Financing, on the same,
absolute terms and conditions as contemplated by such Subsequent Financing, and
shall be delivered at least ten (10) business days prior to the closing of any
such Subsequent Financing. Each Investor will have ten (10) business days from
the date of the Rights Notice in which to advise the Company in writing whether
it intends to participate in such Subsequent Financing, and in what amounts,
which amount shall not exceed Investor’s purchase amount hereunder except as
allowed by the following sentence (unless otherwise agreed between the Company
and Investor without infringing on the rights of any other Investor hereunder).
If any Investor elects not to participate in such Subsequent Financing, the
purchase right granted to such Investor pursuant to its Rights Notice shall be
assigned pro rata among all other Investors participating in the Subsequent
Financing, based on the respective initial purchase amounts of such
participating Investors hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
(n) Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
such Person’s Subscription Agreement unless the same consideration is also
offered to all Investors in the Offering. For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and shall not in any way be construed as the investors in the Offering acting in
concert or as a group with respect to the purchase, disposition or voting of the
Debentures, Shares, Warrants, Warrant Shares, Additional Warrants, Additional
Warrant Shares or otherwise.


7. Specific State Legends.
 
FOR NEW HAMPSHIRE RESIDENTS ONLY: NEITHER THE FACT THAT A REGISTRATION STATEMENT
OR AN APPLICATION FOR A LICENSE HAS BEEN FILED WITH THE STATE OF NEW HAMPSHIRE
NOR THE FACT THAT A SECURITY IS EFFECTIVELY REGISTERED OR A PERSON IS LICENSED
IN THE STATE OF NEW HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE
THAT ANY DOCUMENT FILED UNDER RSA 421-B OF THE NEW HAMPSHIRE UNIFORM SECURITIES
ACT IS TRUE, COMPLETE AND NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT
THAT AN EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION
MEANS THAT THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR
QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY OR
TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE
PURCHASER, CUSTOMER OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE
PROVISIONS OF THIS PARAGRAPH.
 
FOR FLORIDA RESIDENTS ONLY: EACH FLORIDA RESIDENT WHO SUBSCRIBES FOR THE
PURCHASE OF SECURITIES HEREIN HAS THE RIGHT, PURSUANT TO SECTION
517.061(11)(A)(5) OF THE FLORIDA SECURITIES ACT, TO WITHDRAW HIS SUBSCRIPTION
FOR THE PURCHASE AND RECEIVE A FULL REFUND OF ALL MONIES PAID WITHIN THREE
BUSINESS DAYS AFTER THE EXECUTION OF THIS SUBSCRIPTION AGREEMENT OR PAYMENT FOR
THE PURCHASE HAS BEEN MADE, WHICHEVER IS LATER. WITHDRAWAL WILL BE WITHOUT ANY
FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH THIS WITHDRAWAL, A SUBSCRIBER
NEED ONLY SEND A LETTER OR TELEGRAM TO THE COMPANY AT THE ADDRESS SET FORTH IN
THIS SUBSCRIPTION AGREEMENT INDICATING HIS INTENTION TO WITHDRAW.
 
SUCH LETTER OR TELEGRAM SHOULD BE SENT AND POSTMARKED PRIOR TO THE END OF THE
AFOREMENTIONED THIRD BUSINESS DAY. IT IS ADVISABLE TO SEND SUCH LETTER BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT IT IS RECEIVED AND ALSO
TO EVIDENCE THE TIME IT WAS MAILED. IF THE REQUEST IS MADE ORALLY, IN PERSON OR
BY TELEPHONE TO AN OFFICER OF THE COMPANY, A WRITTEN CONFIRMATION THAT THE
REQUEST HAS BEEN RECEIVED SHOULD BE REQUESTED.
 
FOR GEORGIA RESIDENTS ONLY THE SECURITIES OFFERED HEREBY ARE BEING ISSUED OR
SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE SECTION 10-5-9 OF THE GEORGIA
SECURITIES ACT OF 1973, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT
 
FOR RESIDENTS OF ALL STATES: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
 
17

--------------------------------------------------------------------------------

 
 
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
8. Miscellaneous.
 
(a) Termination. The Investor agrees that he shall not cancel, terminate or
revoke this Subscription Agreement or any agreement of the Investor made
hereunder other than as set forth herein, and that this Subscription Agreement
shall survive the death or disability of the Investor. If the Company elects to
cancel this Subscription Agreement, in whole or in part, provided that it
returns to the Investor, without interest and without deduction, all sums paid
by the Investor (or such rejected portion thereof), this Subscription shall be
null and void and of no further force and effect, and no party shall have any
rights against any other party hereunder
 
(b) Entire Agreement. This Subscription Agreement, together with the schedules
and exhibits hereto, contains the entire understanding of the Company and the
Investor with respect to the subject matter hereof.
 
(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be to the Investor at his address set
forth on the Investor Signature Page, to the Company at the addresses set forth
above, and to the Placement Agent at 100 Wall Street, 7th Floor, New York, NY
10005.
 
(d) Amendments; Waivers. No provision of this Subscription Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investor or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Subscription Agreement shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. Notwithstanding any of the representations, warranties, acknowledgments
or agreements made herein by the Investor, the Investor does not thereby or in
any manner waive any rights granted to the Investor under federal or state
securities laws.
 
 (e) Construction. The headings herein are for convenience only, do not
constitute a part of this Subscription Agreement and shall not be deemed to
limit or affect any of the provisions hereof.
 
(f) Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of each Investor in the
Offering. Investor may assign any or all of its rights under this Subscription
Agreement to any Person to whom Investor assigns or transfers any the
Debentures, Warrants, Additional Warrants or Underlying Shares, provided such
transferee agrees in writing to be bound, with respect to such transferred
securities, by the provisions hereof that apply to the Investor.
 
(g) No Third-Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 6(j).
 
 
18

--------------------------------------------------------------------------------

 
 
(h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Subscription
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Subscription Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
(i) Survival. The representations and warranties contained herein shall survive
each Closing Date and the delivery and/or exercise of the Units and Underlying
Shares, as applicable for the applicable statue of limitations for a period of
three (3) years from the date hereof.
 
(j) Execution. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
(k) Severability. If any provision of this Subscription Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Subscription Agreement shall not in any
way be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this
Subscription Agreement.
 
(l) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Subscription
Agreement, whenever Investor exercises a right, election, demand or option under
this Subscription Agreement or the Warrant or Additional Warrants, and the
Company does not timely perform its related obligations within the periods
therein provided, then Investor may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights; provided, however, in the case of a rescission of an exercise of a
Warrant or Additional Warrant, Investor shall be required to return any shares
of Common Stock subject to any such rescinded exercise notice.
 
(m) Replacement of Securities. If any certificate or instrument evidencing any
Debentures, Warrants or Underlying Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement securities.
 
(n) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Subscription
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
 
19

--------------------------------------------------------------------------------

 
 
(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to this Subscription Agreement or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
(p) Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under this Subscription Agreement is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
20

--------------------------------------------------------------------------------

 
 
INVESTOR SIGNATURE PAGE FOR TECHNOCONCEPTS, INC. SUBSCRIPTION AGREEMENT
Please print or type, Use ink only. (All Parties Must Sign)
 
The undersigned Investor hereby certifies that he (i) has received and relied
solely upon the SEC Reports, the Offering Memorandum and this Subscription
Agreement and their respective exhibits and schedules, (ii) agrees to all the
terms and conditions of this Subscription Agreement, (iii) meets the suitability
standards set forth herein and (iv) is a resident of the state or foreign
jurisdiction indicated below.


Dollar Amount of Units Subscribed for: $__________________
($30,000 Units for $30,000 Debenture convertible @ $1.50, 10,000 Warrants @
$1.90 and 10,000 Warrants @ $2.75)
     
o Check here if payment is being made by exchange of Series A Secured
Subordinated Promissory Notes
   

--------------------------------------------------------------------------------

Name of Investor (Print)
 

--------------------------------------------------------------------------------

Name of Joint Investor (if any) (Print)
 
 

--------------------------------------------------------------------------------

Signature of Investor
 
 

--------------------------------------------------------------------------------

Signature of Joint Investor (if any) 
 

--------------------------------------------------------------------------------

Capacity of Signatory (if applicable)
 

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification Number
 
Investor Address:
 

--------------------------------------------------------------------------------

Street Address
If other than individual check one and indicate capacity of signatory under the
signature:
o Trust
o Estate
o Uniform Gifts to Minors Act, State of __________
o Attorney-in-fact
o Corporation
o Other
 
If Joint Ownership, Check one:
o Joint Tenants with Right of Survivorship
o Tenants in Common
o Tenants by the Entirety
o Community by Property
 
Backup Withholding Statement:
o Please check this box only if the investor is subject to backup withholding
 
Foreign Person:
o Please check this box only if the investor is a nonresident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate
 
Country ________________ Passport # _______________

--------------------------------------------------------------------------------

City                       State     Zip Code
ID #___________________ ID Type _________________
   
Telephone: (        )             Fax: (        )
     
Email:_____________________________________________
     
Instructions for Delivery of Securities:
     
o Deposit to my Westminster brokerage account
o Deliver to an alternate address:
   
o Deliver to the address above
________________________________________________
   
________________________________________________
Broker:
 
o Westminster Registered Rep._______________________
o Other Investor Representative: ____________________

 
The investor agrees to the terms of this Subscription Agreement and, as required
by the Regulations pursuant to the Internal Revenue Code, certifies under
penalty of perjury that (1) the Social Security Number or Taxpayer
Identification Number and address provided above is correct, (2) the investor is
not subject to backup withholding (unless the Backup Withholding Statement box
is checked) either because he has not been notified that he is subject to backup
withholding as a result of a failure to report all interest or dividends or
because the Internal Revenue Service has notified him that he is no longer
subject to backup withholding and (3) the investor (unless, the Foreign Person
box above is checked) is not a nonresident alien, foreign partnership, foreign
trust or foreign estate.
 
THE SUBSCRIPTION FOR UNITS OF TECHNOCONCEPTS, INC. BY THE ABOVE NAMED
INVESTOR(S) IS ACCEPTED THIS ________ DAY OF ______________________, 2007.

       
TECHNOCONCEPTS, INC.
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

  Title:  

 
 
 
21

--------------------------------------------------------------------------------

 


Schedule 4(g)
Capitalization
 
The number of shares and type of all authorized, issued and outstanding capital
stock of the Company, as of January 19, 2007, is as follows:



   
 
Authorized
 
Outstanding
 
Common Stock:
   
100,000,000
   
31,391,316
 
Series A-1 Preferred Stock:
   
5,000,000
   
4,000
 
Series A-2 Preferred Stock:
   
12,000
   
12,000
 
Series B Preferred Stock:
   
800
   
800
 
Series B-1 Preferred Stock:
   
2,300
   
2,203
 
Series C Preferred Stock:
   
25,000
   
—
 

 
Listed below are all of the outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person or entity any right to subscribe for or acquire, any shares of
Common Stock, or contracts, commitments, understandings or arrangements by which
the Company is or may become bound to issue additional shares of Common Stock,
or securities or rights convertible or exchangeable into shares of Common Stock.
Concerning the anti-dilution provisions identified below, the Company is
obligated to provide notice to the applicable security holder in the event of
any reduction in the applicable security’s conversion price or exercise price,
as the case may be.  
 
Assumes Maximum Offering of $4 million  
                     
As of
1/19/2007
 
Debt to
Equity
Conversion (1)
 
Offering
 
Post
Offering
 
Preferred Stock
                 
Preferred A-1
   
4,000
               
4,000
 
Preferred A-2
   
12,000
               
12,000
 
Preferred B
   
800
               
800
 
Preferred B-1
   
2,203
               
2,203
 
Common Stock (2)(3)
   
31,391,316
   
3,784,760
   
1,333,333
   
36,509,409
 
Warrants (2)(3)
   
28,135,110
   
15,233,148
   
4,333,333
   
47,701,591
 
 Stock Options ($1.95 wtd avg price)
   
6,204,500
   
-
   
-
   
6,204,500
 
  Preferred B Conversion
   
800,000
   
-
   
-
   
800,000
 
  Preferred B1 Conversion
   
2,203,000
   
-
   
-
   
2,203,000
 
8% Secured Convertible Debenture (4)
   
-
   
-
   
5,333,333
   
5,333,333
       
68,733,926
   
19,017,908
   
11,000,000
   
98,751,833
 



(1) $5,420,668 of the Series A Notes Payable is converting into equity at $1.50
and will also receive warrants for 3,613,779 shares of common stock at $1.90 and
warrants 3,613,779 shares of common stock at $2.75
 
(2) Assumes Triumph Small Cap Fund, Inc. ("Triumph") purchases 1,333,333 shares
of common stock at $1.50 with 2 sets of warrants for 666,667 shares of common
stock at $1.90 and $2.75, repsectively. In addition, since Triumph is purchasing
$2,000,000 in common stock, Triumph will receive 3 sets of warrants to purchase
1,333,333 shares of common stock at $2.00 per share, $2.50 per share and $3.50
per share, respectively.
 
(3) Does not assume that anyone besides Triumph invests over $2,000,000 in the
investment. An investment of at least $2,000,000 would result in additional
warrants for at least 3,999,999 shares of common stock.
 
(4) Assumes Maximum Offering of $4,000,000, which, on an as converted basis, is
composed of 2,666,667 shares of common stock and warrants for 2,666,667 shares
of common stock.


Warrant Breakdown
 
$ 1.00
$ 1.90
$ 2.10
$ 2.50
$ 2.75
$ 3.00
$ 3.50
$ 3.75
$ 3.85
$ 4.00
$ 4.50
$ 6.00
19,621,990
1,500,000
1,500,000
1,720,800
1,500,000
469,000
1,524,160
40,000
150,000
24,160
75,000
10,000

 
 
 
22

--------------------------------------------------------------------------------

 


Schedule 4(bb)
Indebtedness
 
Assumes Maximum Offering of $4million
 


   
As of
1/19/2007
 
Conversion
to Equity
 
Exchanged
into Offering
 
Offering
 
Post- Offering
 
Notes Payable to Shareholder
   
58,497
   
-
   
-
   
-
   
58,497
 
Notes Payable (1)
   
950,000
   
-
   
-
   
(375,000
)
 
575,000
 
Convertible Debentures (2)
   
250,000
   
-
   
-
   
-
   
250,000
 
Series A Notes Payable (3)(4)(5)(6)
   
10,590,822
   
(5,677,140
)
 
(456,089
)
 
-
   
4,457,592
 
January 2007 Convertible Debenture (7)
   
500,000
   
-
   
(500,000
)
 
-
   
-
 
8% Secured Convertible Debentures
   
-
   
-
   
956,089
   
3,043,911
   
4,000,000
                                   
Total Debt
   
12,349,319
   
(5,677,140
)
 
-
   
2,668,911
   
9,341,089
 



(1) $375,000 of the Notes Payable will be paid at closing. The maturity of the
remaining Notes Payable will be extended until six months after the closing of
this Offering.
 
(2) The Convertible Debentures have a secured interest in the assets of the
Company that is senior to the Securities in the Offering.
 
(3) $5,420,668 of the Series A Notes Payable is converting into equity at $1.50
and will also receive warrants for 3,613,779 shares of common stock at $1.90 and
warrants 3,613,779 shares of common stock at $2.75
 
(4) Certain holders of the Series A Notes Payable, that convert in over
$2,000,000 shares of common stock will receive three sets of warrants for shares
of common stock equal to 100% of the common stock underlying the conversion of
their note, exercisable at $2.10 per share, $2.50 per share and $3.50 per share,
respectively.
 
(5) $445,000 of the Series A Notes Payable is converting into the Securities of
this Offering at face value.
 
(6) Includes accrued interest for the debt that is converting into equity of the
Securities of this Offering of $267,561 and $164,353 for the debt that is
currently not converting.
 
(7) The January 2007 Convertible Debenture is convertible into the Securities of
this Offering at face value.


 
23

--------------------------------------------------------------------------------

 


Exhibit A


Statement of Accredited Investor
 
To: TechnoConcepts, Inc.
6060 Sepulveda Blvd
Suite 202
Van Nuys, CA 91411
 
Ladies and Gentlemen:
 
The undersigned hereby refers to the Subscription Agreement executed and
delivered to TechnoConcepts, Inc. (the “Company”) by the undersigned as of the
date herewith. In connection with the subscription thereunder by the undersigned
to purchase securities of the Company, the undersigned hereby represents and
warrants to you that such individual or entity meets at least one of the tests
listed on the attached Exhibit I for an “accredited investor” (as such term is
defined under Regulation D promulgated pursuant to the Securities Act of 1933,
as amended).
 
I qualify under:
 
  o  Paragraph 1 (Officer or Director of the Company)
  o   Paragraph 2 (Income exceeds $200,000 (Individual) or $300,000 (Joint))
  o   Paragraph 3 (Individual or Joint Assets exceed $1,000,000)
  o   Paragraph 4 (Trust Assets exceed $5,000,000, with limitations)
  o   Paragraph 5 (Corporate Assets exceed $5,000,000, with limitations)
  o   Paragraph 6 (Entity owners are Accredited)


Dated: ______________, 2007
 

    Very truly yours,        

--------------------------------------------------------------------------------

Name of Individual #1 or Entity          

--------------------------------------------------------------------------------

Authorized Signature          

--------------------------------------------------------------------------------

Name of Individual #2, if applicable          

--------------------------------------------------------------------------------

Authorized Signature


 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I TO STATEMENT OF ACCREDITED INVESTOR
 
ACCREDITED INVESTOR STATUS
 
NOTE: Individuals who hold certain positions with an issuer or its affiliates,
or who have certain minimum individual income or certain minimum net worth (each
as described below) may qualify as Accredited Investors. Partnerships,
corporations or other entities may qualify as Accredited Investors if they
fulfill certain financial and other standards or if all of their equity owners
have incomes and/or net worth which qualify them individually as Accredited
Investors, and trusts may qualify as Accredited Investors if they meet certain
financial and other tests (as described below).
 
You may qualify as an Accredited Investor under Regulation D promulgated under
the Securities Act of 1933 (the “1933 Act”) if you meet any of the following
tests:
 
FOR INDIVIDUALS ONLY
 
1. You are a director or an executive officer of TechnConcepts, Inc. An
“executive officer” is the president, any vice president in charge of a
principal business unit, division or function (such as sales, administration or
finance), any other officer who performs a policy making function or any other
person who performs similar policy making functions for TechnoConcepts, Inc.
 
  OR
 
2. You had individual income (exclusive of any income attributable to your
spouse) of more than $200,000 in each of the two most recent fiscal years, and
reasonably expect to have an individual income in excess of $200,000 in the
current year, or your spouse and you had a joint income in excess of $300,000 in
each of the two most recent fiscal years, and you reasonably expect to have a
joint income in excess of $300,000 in the current year.
  OR
 
3. You have an individual net worth, or your spouse and you have a combined net
worth in excess of $1,000,000. For purposes of this statement, “net worth” means
the excess of total assets at fair market value, including home, home
furnishings and automobiles, over total liabilities.
 
FOR TRUSTS ONLY
 
4. The Trust has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring securities of TechnoConcepts, Inc., and the
purchase of such securities is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the risks and merits of the prospective investment in such securities.
 
FOR CORPORATIONS, PARTNERSHIPS OR OTHER PURCHASING ENTITIES
 
5. Any corporation, partnership, limited liability company or limited liability
partnership not formed for the specific purpose of acquiring securities of
TechnoConcepts, Inc. with total assets in excess of $5,000,000.


OR
 
6. All equity owners of the purchasing entity are Accredited Investors.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit B
 
TechnoConcepts, Inc.


Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock, no par value (the “Common
Stock”), TechnoConcepts, Inc., a Colorado corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the securities
subscribed for in accordance with the terms of the Subscription Agreement among
the Company and each Investor named therein (the “Subscription Agreement”) (the
“Registrable Securities”). A copy of the Subscription Agreement is available
from the Company upon request at the address set forth below. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Subscription Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.


NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


QUESTIONNAIRE
 
1. Name.

(a)
Full Legal Name of Selling Securityholder
       
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
       
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly you indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
       

 
 
 
B-1

--------------------------------------------------------------------------------

 
 
2. Address for Notices to Selling Securityholder:
 
 

       

 

Telephone: Fax:

 

Contact Person (if other than Selling Securityholder):  

 


3. Beneficial Ownership of Registrable Securities:
 
(a) Type and Principal Amount of Registrable Securities beneficially owned:
 
# Shares of Common Stock
 
# Shares of Common Stock Underlying Debentures
 
# Shares of Common Stock Underlying Preferred Stock
 
# Shares of Common Stock Underlying Warrants
 
TOTAL
 



4. Broker-Dealer Status:



(a)
Are you a broker-dealer?

 
Yes o No o


Note:
If yes, the Commission’s staff has indicated that you may be identified as an
underwriter in the Registration Statement.

 

(b)
Are you an affiliate of a broker-dealer?

 
Yes o No o



(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities as an investment in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes o No o
 

Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
 
B-2

--------------------------------------------------------------------------------

 


5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
(a) Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 

     



6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

     


7. Short Selling Covenant:
 
Each Holder understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the effective date of the Registration Statement with the Shares
purchased hereunder is a violation of Section 5 of the Securities Act, as set
forth in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Accordingly, each Holder hereby agrees
not to use any of the Registrable Securities to cover any short sales made prior
to the Effective Date.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.  
 

        Dated:   
Beneficial
Owner Name:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Signature:      
By: Name:
Title:

--------------------------------------------------------------------------------

 

 
PLEASE FAX OR MAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE
TOGETHER WITH YOUR EXECUTED SUBSCRIPTION AGREEMENT


 
B-3

--------------------------------------------------------------------------------

 
 